Citation Nr: 0725406	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  01-03 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a pleural cavity injury secondary to a shell fragment 
wound and spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to March 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
of the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for a 
disability rating in excess of 20 percent for his respiratory 
disorder resulting from a shell fragment wound to the chest.

In November 2001, the veteran testified via video conference 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with claims folder.  
Subsequently, in October 2003 and April 2006, the Board 
remanded the case to the RO for additional development.  The 
case is now before the Board for further appellate 
consideration.

The Board notes that the veteran contends that he is 
unemployable due to his service-connected disabilities.  The 
Board construes these statements as an inferred claim for 
entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  This claim is referred 
to the RO for appropriate action.

A motion to advance this case on the docket, due to the 
appellant's financial hardship was received by the Board in 
June 2007.  This motion was granted by the Board in the same 
month.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's respiratory disorder is manifested by a 
Forced Expiratory Volume (FEV-1) of 95 to 96 percent of 
predicted value, a Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) of 82 to 83 percent 
predicted, and a Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 99 
percent predicted, with no cardiovascular complications.

2.  There is no evidence of pleurisy, episodes of total 
spontaneous pneumothorax, heart failure, respiratory failure, 
or the requirement of outpatient oxygen therapy.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a pleural cavity injury secondary to a shell fragment 
wound and spontaneous pneumothorax have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Code 
6843 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters in May, September, and 
November 2006 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish increased ratings 
for his respiratory disorder, of what VA would do or had 
done, what evidence he should provide, informed the appellant 
that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support 
his claim, and asked him to provide any information in his 
possession.  

The Board finds that the evidence of record -- service and 
post-service medical records, examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  The claims 
file contains a private medical examination report from the 
Austin Diagnostic Clinic and VA treatment records up to July 
2006.  Further, the veteran testified before the undersigned 
Veterans Law Judge via video conference in November 2001.  
The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence which might be relevant to 
the issue on appeal and that VA has satisfied, to the extent 
possible, the duty to assist.  

In compliance with the Board's April 2006 remand, the veteran 
was asked to identify any additional medical evidence.  The 
veteran has not identified any new medical evidence.  Thus, 
the Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim, 
which VA has not sought.  The veteran was examined in 
December 2006 for his respiratory disorder and, in January 
2007, an examiner provided the requested etiology opinions.  
Further in June 2007, VA readjudicated the appeal and issued 
supplemental statements of the case (SSOC).  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's April 2006 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a November 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an effective date, if 
an increased rating was granted on appeal.  However, since an 
increased rating is being denied, no effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

Accordingly, the Board finds that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

As an initial matter, the Board observes that the veteran's 
service-connected respiratory disorder was assigned a 20 
percent disability rating effective from January 24, 1977.  
As this evaluation has been in place for at least 20 years, 
it is protected from ever being reduced.  See 38 C.F.R. 
§ 3.951 (2006).

The veteran contends that a disability rating in excess of 20 
percent for his respiratory disorder, a pleural cavity injury 
secondary to a shell fragment wound, should be assigned to 
reflect more accurately the severity of his symptomatology.  
At the aforementioned hearing on appeal, the veteran 
testified that he experienced continued left chest pain and 
shortness of breath.  He also testified to having employment 
up until 1998 when he suffered a knee injury.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002).  Where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's pleural cavity injury, secondary to a shell 
fragment wound, is currently evaluated at a 20 percent level 
under 38 C.F.R. § 4.97, Diagnostic Code 6843, for "traumatic 
chest wall defect, pneumothorax, hernia, etc."  Pleural 
cavity injuries and other disorders under Diagnostic Codes 
6840 through 6845 are evaluated under a general rating 
formula for restrictive lung disease.

Under Diagnostic Code 6843, a 30 percent rating is warranted 
where FEV-1 is 56 to 70 percent of predicted, or; the ratio 
of FEV-1/FVC is 56 to 70 percent, or; DLCO (SB) is 56 to 65 
percent of predicted.

A 60 percent rating is warranted where, FEV-1 is 40 to 55 
percent of predicted value, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

A 100 percent (total) rating is warranted if FEV-1 is less 
than 40 percent of predicted value, or; with FEV-1/FVC less 
than 40 percent, or; DLCO (SB) less than 40 percent 
predicted, or; with maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; with cor pulmonale (right heart failure), 
or; with right ventricular hypertrophy, or; with pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
with episode(s) of acute respiratory failure, or if the 
veteran requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6840 (2006).

In the present case, VA treatment records between January 
1997 and July 2006 show that the veteran continued to 
complain of chest pains and shortness of breath.  His 
symptoms were of unknown etiology, but were attributed to 
pleurisy.  In October 1999 and April 2002, the veteran 
underwent pulmonary function examinations; however, neither 
examination reflected DLCO (SB) findings. 

In October 1999, the veteran was examined by R. D. Debehnke, 
M.D., at the North Austin Medical Center.  He reported 
pleuritic pains but no dyspnea.  On examination, he had no 
symptoms of congestive failure, murmur, gallops, or rubs.  He 
had no peripheral edema.  Chest X-rays, V/Q scans, 
electrocardiogram (EKG), and chemistries were all negative.  
Pulmonary function tests showed a diffusion defect with 
unknown etiology.  Pulmonary function tests revealed a FEV-1 
of 89 to 94 percent of predicted value and a FEV-1/FVC of 81 
percent of predicted value.  

On VA respiratory examination in April 2002, pulmonary 
function tests revealed a FEV-1 of 80 to 84 percent of 
predicted value and a FEV-1/FVC of 71 to 82 percent of 
predicted value.  

In compliance with the Board's April 2006 remand, the veteran 
was afforded VA respiratory examinations in December 2006 and 
January 2007.  Pulmonary function test results in December 
2006 showed that the veteran's FEV-1 was 95 to 96 percent, 
FEV-1/FVC was 82 to 83 percent, and DLCO was 99 percent.  The 
test yielded normal spirometry results with no significant 
bronchodilator response.  Further, his diffusion was within 
normal limits.  Upon examination in January 2007, the 
veteran's auscultation of the lungs revealed clear fields.  
There were no rales, rhonchi, or wheezes.  Further his 
cardiovascular rate and rhythm were normal with no murmurs, 
S3, or S4.  Upon review of the veteran's medical history and 
test results, the examiner opined that the veteran had 
chronic shortness of breath and chest pain with unknown 
etiology since pulmonary function tests were normal.  

To determine whether the veteran suffered from pleurisy, the 
veteran underwent another VA examination in March 2007.  He 
reported left anterior chest pain not related to meals, 
activity, time, or day.  The pain was sharp in nature.  Upon 
examination, the veteran's lungs were clear to percussion and 
auscultation.  His heart was not enlarged to palpation and 
both heart tones were present in each area.  There were no 
murmurs, rubs, or gallops.  The VA examiner opined that the 
veteran's chest pain was not pleurisy and was more likely 
neuritis related to chest trauma, aggravated by his anxiety 
disorder.  

Given the above medical evidence, the Board finds the 
symptomatology of the veteran's respiratory disorder does not 
warrant a 30 percent rating because his 
FEV-1 is not 56 to 70 percent of predicted, FEV-1/FVC is not 
56 to 70 percent and DLCO (SB) is not 56 to 65 percent of 
predicted value.  Also, the veteran did not have a diagnosis 
of pleurisy with empyema to warrant him a 100 percent rating 
under Note (1) of Diagnostic Code 6843.  Therefore, the 
veteran's pleural cavity injury, secondary to a shell 
fragment wound and spontaneous pneumothorax, more closely 
approximates a 20 percent disability rating under Diagnostic 
Code 6843.

Moreover, the veteran has also not exhibited cor pulmonale 
(right heart failure), right ventricular hypertrophy, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episodes of acute respiratory failure, 
as these have all been negative on medical examination.  
Finally, the veteran does not, and has not required 
outpatient oxygen therapy.  Thus, the preponderance of the 
evidence is against a disability rating in excess of 20 
percent for the veteran's respiratory disorder.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  Although, the veteran reported that he 
is unemployed, medical evidence shows that he suffers from 
severe knee and low back disorders.  At a March 2007 VA 
examination, the veteran stated that he could not work even 
without his chest pains.  The Board observes that an April 
2007 VA muscles examiner opined that the veteran's chest 
pains may render him unemployable as a plumber.  The VA 
examiner based his opinion on the veteran's reported 
emergency room visits in that year.  However, a review of the 
evidence did not reveal any emergency room treatments in 2007 
due to his respiratory disorder.  Thus, there is no competent 
evidence that the veteran's respiratory disorder has resulted 
in frequent hospitalizations or caused marked interference in 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A disability rating in excess of 20 percent for a pleural 
cavity injury, secondary to a shell fragment wound and 
spontaneous pneumothorax, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


